Citation Nr: 1116033	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to March 1954 and from August 1956 to July 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Thereafter, the claims were transferred to the RO in Roanoke, Virginia.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving the benefit of doubt in the Veteran's favor, tinnitus has been shown to be etiologically related to service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable decision with respect to the issue decided herein, a detailed explanation of how VA complied with the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997);see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis 

The Veteran has consistently reported in statements, during examinations and during his hearing that he has had tinnitus since his naval service due to noise exposure.  A December 2005 note from private board-certified hearing instrument specialist N.C. described the Veteran's reports of experiencing ringing in his ears in 1953 while guns were discharging at his battle station.  She noted the Veteran's reports that he had experienced tinnitus since that incident.  Additionally, during his April 2011 hearing before the undersigned Acting Veterans Law Judge, the Veteran explained that he was exposed to the noise of three, five and eight inch guns during gunnery practice without hearing protection.  The Veteran also explained that he participated in a rifle team while in the Army without hearing protection, shooting about 150 rounds on a typical day.  

The Veteran is competent, as a lay person, to report on that which he has personal knowledge, such as constant tinnitus.  Jandreau, 492 F.3d at 1377.  The Board finds his account regarding his tinnitus to be credible.  Consequently, the evidence establishes a continuity of symptomatology between the Veteran's described in-service noise exposure and his present tinnitus.  The Board notes that the Veteran's August 2010 VA examiner was unable to determine whether the Veteran's tinnitus was related to service, however, as the Veteran has repeatedly reported that his tinnitus has been continuous since service, the Board finds that the evidence is in equipoise.  Resolving the benefit of the doubt in the Veteran's favor, service connection for tinnitus, is granted. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107; 
38 C.F.R. §§ 3.303.

As there is a balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board finds that the Veteran's tinnitus was incurred in active service.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


ORDER

Entitlement to service connection for tinnitus is granted, subject to the legal criteria governing the payment of monetary benefits.




REMAND

Further development is in order before the Board may consider the issue of entitlement to service connection for hearing loss on the merits.

Presently, the evidence of record contains a December 2005 correspondence from private board-certified hearing instrument specialist, N.C.  N.C.'s report recounted the Veteran's description of his service in the Navy from 1954 to 1955 and his battle station which involved noise exposure from a number of guns.  She further noted the Veteran's report that in 1953 he lost his hearing for a number of days after being exposed to gun fire.  In this regard, N.C. suggested but did not state that the Veteran's hearing loss was related to his service.  Conversely, in August 2010, the Veteran's VA examiner stated that, with the available evidence, he was unable to render an etiology opinion for the Veteran's hearing loss without resorting to speculation.

In this case, the Board finds that a new examination is in order.  Initially, the Board notes that, with the exception of a single separation examination note, the Veteran's Army service treatment records appear to be unavailable and appear to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case and a heightened duty to consider carefully the benefit of the doubt rule in cases.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Further supporting the need for a new examination is the fact that the medical findings, those of N.C. and the Veteran's August 2010 VA examiner, are inconclusive.  Here, the Board is mindful that it cannot make independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board finds that, given the inconclusive medical findings, the Veteran should be afforded an additional audiological VA examination in order to determine the etiology of the Veteran's hearing loss, if it is possible to do so.

Finally, the evidence includes a June 1996 VA general examination report which notes that the Veteran is in receipt of disability benefits from the Social Security Administration.  When the VA is put on notice of the existence of Social Security records which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, No. 09- 7039 (Fed. Cir.) (Jan. 4, 2010).  As part of its duty to assist, the VA must make as many requests as are necessary to obtain relevant records from Federal departments or agencies.  38 U.S.C.A. § 5103A, 38, C.F.R. § 3.159.  Thus, the RO should make any and all necessary attempts to retrieve the Veteran's Social Security Administration records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO must take appropriate action to secure any and all pertinent audiological records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Contact the Social Security Administration (SSA) and obtain copies of all decisions pertinent to the Veteran's claim for SSA benefits, as well as the medical records relied on concerning that claim.

3.  Schedule the Veteran for a VA audiological examination to determine the etiology of any current hearing loss.  All indicated tests and studies, including an audiogram, should be performed and all findings should be reported in detail.  The claims folder,  to include specifically copies of N.C.'s December 2005 opinion and a copy of the August 2010 VA examination, along with a copy of this remand, should be made available to the examiner for review and such review should be noted on the report.

Following examination, the examiner should offer an opinion on the following question:  Is it at least as likely as not (50 percent probability or greater) that any current hearing loss, if found, is related to the Veteran's period of active service?  The examiner should provide rationale for this opinion.  The examiner should also comment on the impact of any post-service noise exposure and on the impact of any hearing disability on the Veteran's employment and daily activities.  

4.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development deemed appropriate, readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


